Citation Nr: 1031637	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-04 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for disability manifested 
by stiff joints under 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2010).  

2.  Entitlement to service connection for disability manifested 
by memory loss and concentration problems under 38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2010).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to August 
1996.  His service included active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d) (2009).

This matter initially came before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied the Veteran's claims 
of service connection for posttraumatic stress disorder (PTSD) 
with memory loss and concentration problems and disability 
manifested by stiff joints.  In May 2006 and again in March 2009, 
the Board remanded the matter to the RO via the Appeals 
Management Center (AMC) for further notification, evidentiary 
development, and adjudication.  In the May 2006 remand, the Board 
also re-characterized the Veteran's PTSD claim as one for 
disability manifested by memory loss and concentration problems, 
pursuant to the request of the Veteran and his representative.  
After completing the required notification and evidentiary 
development, the AMC re-adjudicated the claims, again denying 
them via the issuance of supplemental statements of the case 
(SSOCs), most recently in June 2010.  Jurisdiction over the 
Veteran's claims was transferred from the Los Angeles RO to the 
RO in San Diego, California, in August 2008.

The Board notes that in the February 2006 hearing before a 
Veterans Law Judge, it was noted that the Veteran was seeking to 
establish service connection for his claimed symptoms of memory 
loss, concentration problems, and stiff joints under the 
additional theory that the symptoms were related to his service 
in the Persian Gulf.  The Board infers from the Veteran's 
reported statement a desire by him to have the claimed 
disability(ies) considered as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  In 
its May 2006 and March 2009 remands, the Board addressed these 
additional claims in its remand instructions.  Following the 
March 2009 remand, the AMC issued a rating decision in June 2010 
granting service connection for degenerative joint disease of the 
right shoulder and sprain of the right ankle, as well as scarring 
of the left ankle.  However, the Veteran has continued to contend 
that he experiences pain and stiffness in multiple joints, 
including both shoulders and elbows.  Thus, to the extent that 
the grants of service connection do not address the Veteran's 
contentions in their entirety, the issue of service connection 
for disability manifested by stiff joints due to undiagnosed 
illness remains before the Board. 

The Veteran testified before a Veterans Law Judge at a hearing at 
the RO in February 2006.  As that Veterans Law Judge is no longer 
employed by the Board, the Veteran was provided another Board 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 
C.F.R. § 20.707 (2009).  To that end, the Veteran testified 
before the undersigned Veterans Law Judge at a hearing at the RO 
in January 2009.  Transcripts of both hearings have been 
associated with the Veteran's claims file.

Additionally, in his January 2004 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the Veteran contended that he had been 
experiencing headaches since a head injury he sustained in 
service.  Similarly, at his February 2006 hearing, the Veteran's 
representative referenced the Veteran's headaches associated with 
an in-service head injury.  In this case, the Board notes that 
the Veteran previously filed a claim for service connection for 
headaches, which the RO denied in an August 2002 rating decision 
that he did not appeal.  Thus, the Board infers a petition to 
reopen the Veteran's previously denied claim of service 
connection for headaches.  As this claim has not been adjudicated 
by the agency of original jurisdiction (AOJ), it is not before 
the Board; hence, it is again referred to the AOJ for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  It is as likely as not that the Veteran has fibromyalgia that 
has resulted in widespread musculoskeletal pain and tender points 
requiring continuous medication for control.

3.  The Veteran's memory loss and concentration problems have 
been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The Veteran's fibromyalgia, which is manifested in part by 
joint pain and stiffness, is a qualifying chronic disability for 
which service connection is warranted.  38 U.S.C.A. § 1117 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.317 (2009).

2.  The Veteran does not have a disability manifested by memory 
loss and concentration problems that may be presumed to have been 
due to qualifying chronic disability or an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2002 and June 2006 notice letters, 
the Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds that 
the Veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claims.  

The Board also finds that the June 2002 and June 2006 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2002 and June 
2006 notice letters.

The Board further notes that although notice regarding an award 
of an effective date or rating criteria was not provided to the 
Veteran until after the initial adjudication of his claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
was provided such notice via the June 2006 letter, after which 
the RO re-adjudicated his claims.  The Board thus does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
"[T]he appellant [was] provided the content-complying notice to 
which he [was] entitled" on the questions now before the Board.  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or 
any response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Here, the Veteran's 
service treatment and personnel records have been associated with 
the claims file, as have records of his post-service treatment at 
the VA Loma Linda Healthcare System.  The Veteran was provided VA 
medical examinations in September 2006, May 2007, January 2008, 
and December 2009; reports of those examinations have been 
associated with the claims file.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and documents that the 
examiners conducted a full physical and psychological examination 
of the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the claims on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Veteran and his representative 
have both submitted written argument, and the Veteran testified 
before the undersigned Veterans Law Judge at a hearing at the RO 
in January 2009.  Neither the Veteran nor his representative has 
alleged that there are any outstanding records probative of the 
claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran claims that he currently has disabilities manifested 
by stiff joints and by memory loss and concentration problems due 
to a qualifying chronic disability under 38 U.S.C.A. § 1117.  

Unlike service connection on a direct basis, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent 
medical nexus of a link between the qualifying chronic disability 
and military service.  Service connection is presumed unless 
there is affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.317(c); Gutierrez, 19 Vet. App. at 1.

Persian Gulf Veteran means a Veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317 (d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination, and laboratory tests cannot be attributed 
to a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness. 
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War; if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in 
Southwest Asia during the Persian Gulf War, including the award 
of the Southwest Asia Service Medal and the Kuwait Liberation 
Medal.  Thus, the Board finds that the Veteran is a Persian Gulf 
Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 and could thus potentially qualify for service connection 
under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's 
service treatment records, records of his post-service treatment 
at the VA Loma Linda Healthcare System, and reports of VA 
examinations conducted in September 2006, May 2007, January 2008, 
and December 2009.  Review of the Veteran's service treatment 
records reveals that they are silent as to any complaints of 
memory loss or concentration problems.  Records indicate that the 
Veteran was treated in March 1995 for a head injury, causing 
bruising on the left side of his head.  A treatment note from the 
incident indicates that the Veteran was "stunned" by the injury 
but suffered no loss of consciousness and had no ongoing 
disability from the injury.  Service treatment records also 
indicate that the Veteran was seen on three occasions in August 
1987 for tendonitis of the right ankle.  At his third treatment 
visit, the Veteran was found to have a normal right ankle, and he 
was cleared to return to active training as his tendonitis had 
resolved.  Later records, including the Veteran's separation 
reports of medical history and examination, are silent as to any 
problems with any other joints.  Since his separation from active 
duty, the Veteran has not sought treatment for his complaints of 
memory loss and concentration problems.  Post-service treatment 
records from the VA Loma Linda Healthcare System indicate that 
the Veteran has sought treatment for his ankle disabilities but 
not for other complaints of the joints.  (The Board acknowledges 
that the Veteran underwent surgery in service to treat a left 
ankle disability and has sought ongoing treatment for the 
disability since that time, as well as for a right ankle 
disability; those disabilities, however, are already service 
connected.)  

Regarding the Veteran's joint complaints, report of the September 
2006 VA medical examination reflects that the Veteran complained 
of pain in his ankles, more on the left than the right, and 
reported that he had undergone two surgeries on his left ankle 
while in service.  He further reported having sprained his right 
ankle while in service, which he stated was causing ongoing pain 
in his ankle made worse with increased activity.  The Veteran 
noted at the time that his ankles were "far and away his most 
significant painful joints."  Physical examination of the right 
ankle revealed no abnormalities, but some tenderness to palpation 
was noted.  The Veteran was found to have a full range of motion 
not limited by pain, weakness, fatigability, or lack of endurance 
on repetitive use, although the examiner noted some discomfort at 
the extremes of motion.  Flexion strength was noted to be 5/5.  
Radiological examination revealed right tibio-talar degenerative 
joint disease.  

The Veteran was provided further orthopedic examination in 
January 2008.  Record of that examination reflects the Veteran's 
report of having twisted his right ankle while in service.  He 
complained of ongoing pain in the right ankle since the injury, 
as well as continuous pain in his left ankle due to a separate 
service-connected disability.  He reported not having sought 
treatment for the pain in his right ankle, instead treating 
himself with over-the-counter pain medication.  He did not 
indicate in the examination that he had problems with any other 
joints.  The examiner noted that the Veteran's right ankle 
complaints posed no major restriction in activities of daily 
living but occasionally caused him difficulty with prolonged 
walking or standing.  Neurological examination revealed normal 
reflexes, motor strength, and senses.  Physical examination 
revealed mild tenderness to the lateral right ankle but no 
instability, redness, or heat.  The examiner diagnosed the 
Veteran with a history of right ankle sprain and resolved 
tendonitis with possible degenerative arthritis and no evidence 
of instability.  He opined that the Veteran's right ankle 
disability was less likely than not related to his time in 
service, including specifically the sprain injury he suffered 
while on active duty.  

The Veteran was again provided VA examination in December 2009, 
pursuant to the Board's March 2009 remand.  At that examination, 
the Veteran reported that he had experienced stiffness and pain 
in his knees, elbows, and shoulders since his deployment to 
Southwest Asia in 1991.  He stated that he had not experienced 
any specific injuries to any of the identified joints and that he 
self-medicated with over-the-counter pain medications.  The 
Veteran further complained of sleep disturbance and constant 
fatigue, which he said made it difficult for him to accomplish 
much during the day.  Physical examination revealed pain in the 
Veteran's knee, elbow, and shoulder joints during range-of-motion 
testing.  The examiner also noted multiple trigger points for 
pain in the Veteran's joints.  Radiological examination revealed 
degenerative changes in the Veteran's shoulders, elbows, and left 
knee.  The examiner diagnosed the Veteran with degenerative joint 
disease of the bilateral shoulders and elbows and of the left 
knee, as well as patellofemoral syndrome of the right knee.  The 
examiner further noted that the Veteran's stiff joints met the 
criteria for fibromyalgia, but opined that the disorder was not 
related to service, as the Veteran had not been diagnosed with or 
treated for fibromyalgia while on active duty.

Regarding the Veteran's complaints of memory loss and 
concentration problems, report of the September 2006 VA 
examination reflects that the Veteran reported that he had 
suffered from memory loss and difficulty concentrating since his 
head injury in service.  He stated that these problems affected 
his work in that he required more time to complete tasks and 
needed to take frequent breaks.  Neuropsychological testing found 
the Veteran's memory and concentration to be within normal 
limits; the examiner noted that the Veteran did not display any 
significant deficits to warrant more extensive testing.  The 
examiner assigned a rule-out diagnosis of depressive disorder and 
opined that the Veteran displayed physical health problems that 
could be causing "mood symptoms" that affected his memory and 
concentration performance.  In an addendum to the examination 
report, the examiner noted that the Veteran showed no indication 
of a cognitive disorder secondary to his in-service head injury.  

The Veteran was further provided a VA neurological examination in 
May 2007.  Report of that examination reflects the Veteran's 
complaints of poor memory and difficulty concentrating.  
Neurological examination revealed no neurological deficits; the 
examining neurologist noted the previous examiner's finding of no 
cognitive difficulty and opined that the "likely presence of 
depression" was a complicating issue in the diagnosis.  
Particularly, the neurologist opined that the Veteran's 
depression was "most likely ... a foundation for perceived 
cognitive difficulties including forgetfulness and memory loss."  
The examiner diagnosed the Veteran with depression, which he 
noted was "the likely foundation for cognitive complaints and 
concerns."

The Veteran testified before the undersigned Veterans Law Judge.  
At the hearing, the Veteran initially contended that he has 
experienced problems with memory loss and concentration, as well 
as widespread joint pain, since an in-service injury in which he 
was struck in the head with a large metal clamp.  The Veteran and 
his representative also contended in the hearing, however, that 
the Veteran had experienced certain of these symptoms following 
his deployment to Southwest Asia, during which time the Veteran 
stated that he was exposed to chemicals.

A.  Disability Manifested by Stiff Joints

Here, the evidence indicates that the Veteran has fibromyalgia.  
The diagnosis was assigned at the Veteran's December 2009 VA 
examination report.  According to 38 C.F.R. § 3.317(a)(2), 
fibromyalgia is a medically unexplained chronic multi-symptom 
illness.  Thus, fibromyalgia is considered a qualifying chronic 
disability under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Report of the Veteran's December 2009 VA 
examination documents that he has experienced widespread 
musculoskeletal pain and tender points requiring continuous 
medication for control.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5025) (2009) (rating criteria for fibromyalgia).  There is, 
further, no affirmative evidence that fibromyalgia was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In that 
connection, the Board acknowledges that the December 2009 VA 
examiner opined that the Veteran's fibromyalgia was not related 
to service but points out that, in so finding, the examiner 
reasoned only that the Veteran had not been diagnosed with 
fibromyalgia while on active duty.  The Board finds that this 
opinion is insufficient to provide "affirmative evidence" that 
the disorder did not begin in service, especially in light of the 
fact that the Veteran has consistently contended that his 
symptomatology began on active duty.  See Gutierrez, 19 Vet. App. 
at 8-9 (holding that a Veteran is competent to report objective 
signs of illness).  The Board thus finds that the Veteran's 
fibromyalgia likely became manifest to a degree of at least 10 
percent after his Persian Gulf service.  Consequently, the 
criteria for service connection under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met.  Service 
connection for fibromyalgia is warranted.

Other than fibromyalgia, however, the record does not suggest 
that the Veteran has any disability or undiagnosed illness 
manifested by joint pain or muscle pain except for those 
conditions for which he has already been awarded service 
connection.  In addition to the widespread musculoskeletal pain, 
specific clinical diagnoses have been made regarding degenerative 
joint disease of the left shoulder, bilateral elbows, and left 
knee, as well as patellofemoral syndrome of the right knee.  
Moreover, as noted above, the Veteran has been awarded service 
connection for disabilities of his right shoulder and both ankles 
on a direct basis.  Therefore, the Board finds that the Veteran's 
claims regarding joint pain are fully consistent with the award 
of service connection for fibromyalgia.  Pain or stiffness beyond 
that which is caused by fibromyalgia, if any, has been attributed 
to known clinical diagnoses like arthritis or patellofemoral 
joint pain.  An award of service connection under § 1117 is 
therefore not appropriate for these known diagnoses.  (As noted 
earlier, the Board has already addressed the claim of service 
connection on a direct basis in its 2009 decision.)

B.  Disability Manifested by Memory Loss and Concentration 
Problems

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a disability manifested by memory loss and 
concentration problems under the presumptive provisions relating 
to Persian Gulf claims.  In that connection, the Board finds 
that, to whatever extent the Veteran has at any point suffered 
from a disability manifested by memory loss and concentration 
problems, it has been ascribed to a known diagnosis-depression-
which precludes service connection under the statutes and 
regulations that govern claims based upon service in the Persian 
Gulf, which require a qualifying chronic disability as defined 
above, such as an undiagnosed illness.  

In short, the Board finds that the Veteran's claimed symptoms of 
memory loss and concentration problems have been attributed to a 
clinical diagnosis that is not a qualifying chronic disability 
under § 1117.  Thus, the theory that the Veteran has an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness manifested by memory loss and concentration 
problems that is related to the Veteran's service in Southwest 
Asia does not have merit.  For all the foregoing reasons, the 
Board finds that the Veteran's claim on appeal must be denied.  
See 38 C.F.R. § 3.317.  While the Board does not doubt the 
sincerity of the Veteran's belief that he has disability 
manifested by memory loss and concentration problems due to 
undiagnosed illness related to his service in Southwest Asia, as 
a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion on 
a medical matter such as the diagnosis or etiology of a current 
disability.  The medical treatment providers clearly took into 
account the Veteran's complaints and contentions and arrived at 
medical conclusions contrary to the claim-specifically 
attributing the Veteran's claimed symptoms of memory loss and 
concentration problems to a known clinical diagnosis, which is 
not a qualifying illness as defined by 38 C.F.R. § 3.317.  The 
Board relies on the medical treatment providers' opinions in this 
case as they are based on objective evidence, their medical 
expertise, and the Veteran's assertions.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  For all the foregoing reasons, the Veteran's 
claim for service connection under § 1117 for a disability 
manifested by memory loss and concentration problems must be 
denied.


ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for a disability manifested by 
memory loss and concentration problems under 38 U.S.C.A. § 1117 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


